FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JOSE ANTONIO RODRIGUEZ,                          No. 07-70446

               Petitioner,                        Agency No. A097-125-667

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of Orders of the
        Board of Immigration Appeals and the former Legalization Appeals Unit

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jose Antonio Rodriguez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s decision denying his application for cancellation of removal, and the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
former Legalization Appeals Unit’s order dismissing his appeal from the denial of

his Special Agricultural Worker (“SAW”) application under 8 U.S.C. § 1160. We

have jurisdiction to review the denial of a SAW application pursuant to

8 U.S.C. § 1160(e)(3). We review de novo questions of law and claims of

constitutional violations in immigration proceedings. Iturribarria v. INS, 321 F.3d
889, 894 (9th Cir. 2003). We deny the petition for review.

       Rodriguez’s due process challenge based on his contention that he never

received the Notice of Intent to Deny and Notice of Decision fails because he does

not establish prejudice. See Kohli v. Gonzales, 473 F.3d 1061, 1067 (9th Cir.

2007) (requiring a showing of prejudice where a procedural defect is alleged); see

also Perez-Martin v. Ashcroft, 394 F.3d 752, 759-60 (9th Cir. 2005) (to overcome

derogatory government evidence, an applicant must provide enough evidence to

show qualifying employment “as a matter of just and reasonable inference”)

(quoting 8 U.S.C. § 1160(b)(3)(B)(iii)).

       In his opening brief, Rodriguez fails to address, and therefore has waived

any challenge to, the agency’s decision denying his application for cancellation of

removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

       PETITION FOR REVIEW DENIED.




KS/Research                                2                                  07-70446